Exhibit 10.2

GUARANTY

This GUARANTY (this “Guaranty”), dated as of March 2, 2015, is made by
RENAISSANCERE HOLDINGS LTD., a Bermuda exempted company (“Guarantor”), in favor
of the Guaranteed Parties (as hereinafter defined). Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, Platinum Holdings, the Subsidiary Credit Parties, the Lenders and the
Administrative Agent are parties to a Third Amended and Restated Credit
Agreement, dated as of April 9, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
provisions, the “Credit Agreement”), pursuant to which the Lenders have made
available to the Credit Parties a revolving credit facility.

WHEREAS, Platinum Holdings has entered into an Agreement and Plan of Merger (the
“Merger Agreement”), dated as of November 23, 2014, with Guarantor, and Port
Holdings Ltd., a Bermuda exempted company and a wholly owned subsidiary of
Guarantor (“Port Holdings”), pursuant to which Platinum Holdings will merge with
Port Holdings, with Platinum Holdings being the surviving entity and becoming a
wholly owned subsidiary of Guarantor (the “Merger”).

WHEREAS, pursuant to a Consent and Amendment to Credit Agreement, dated as of
the date hereof, between Platinum Holdings, the Subsidiary Credit Parties, the
Administrative Agent and the Required Lenders (the “Amendment”), the Required
Lenders have agreed to (i) consent to the Merger and waive any noncompliance
with Section 8.1 and Section 9.1(m) of the Credit Agreement that would result
from the Merger, and (ii) make certain amendments to the Credit Agreement on the
condition that Guarantor shall have agreed, by executing and delivering this
Guaranty, to guarantee to the Guaranteed Parties the payment in full of the
Guaranteed Obligations (as hereinafter defined) and to comply with certain
covenants contained in the Credit Agreement, dated as of May 17, 2012, between
Guarantor, the lenders party thereto (the “RenRe Lenders”) and Wells Fargo Bank,
National Association, as administrative agent (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
provisions, the “RenRe Holdings Credit Agreement”).

WHEREAS, upon consummation of the Merger, Guarantor will own all of the issued
and outstanding equity interests of Platinum Holdings and will obtain benefits
as a result of the terms of, and the continued extension of credit to the Credit
Parties under, the Credit Agreement, which benefits are hereby acknowledged,
and, accordingly, Guarantor desires to execute and deliver this Guaranty. The
execution of this Guaranty is a condition precedent to the effectiveness of the
amendments to the Credit Agreement made under the Amendment.



--------------------------------------------------------------------------------

STATEMENT OF AGREEMENT

NOW, THEREFORE, Guarantor hereby agrees as follows:

1. Guaranty.

(a) Guarantor hereby irrevocably, absolutely and unconditionally:

(i) guarantees to the Lenders, the Fronting Bank and the Administrative Agent
(collectively, the “Guaranteed Parties”) the full and prompt payment, at any
time and from time to time as and when due (whether at the stated maturity, by
acceleration or otherwise), of all Obligations of the Credit Parties under the
Credit Agreement and the other Credit Documents (collectively, the “Guaranteed
Obligations”); and

(ii) agrees to pay the reasonable fees and expenses of counsel to, and reimburse
upon demand all reasonable costs and expenses incurred or paid by, (y) any
Guaranteed Party in connection with any suit, action or proceeding to enforce or
protect any rights of the Guaranteed Parties hereunder and (z) the
Administrative Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential, that may at any time be imposed on, incurred by or
asserted against any such indemnified party as a result of, arising from or in
any way relating to this Guaranty or the collection or enforcement of the
Guaranteed Obligations; provided, however, that no indemnified party shall have
the right to be indemnified hereunder for any such claims, losses, costs and
expenses (x) to the extent determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such indemnified party or (y) that result from a claim by
Guarantor or any Credit Party against an indemnified party for breach in bad
faith of such indemnified party’s obligations hereunder or under any other
Credit Document if Guarantor or such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(b) Notwithstanding the provisions of subsection (a) above and notwithstanding
any other provisions contained herein or in any other Credit Document, no
provision of this Guaranty shall require or permit the collection from Guarantor
of interest in excess of the maximum rate or amount that Guarantor may be
required or permitted to pay pursuant to applicable law.

(c) The guaranty of Guarantor set forth in this Section is a guaranty of payment
as a primary obligor, and not a guaranty of collection.

2. Guaranty Unconditional. The obligations of Guarantor under this Guaranty
shall, to the maximum extent permitted by applicable law, be unconditional,
absolute and irrevocable and, without limiting the generality of the foregoing,
shall, to the maximum extent permitted by applicable law, not be released,
discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release (including
with respect to any Collateral) in respect of any obligation of any other
obligor under any of the Credit Documents, by operation of law or otherwise;

(ii) any modification or amendment of, or supplement to, any of the Credit
Documents;

 

2



--------------------------------------------------------------------------------

(iii) any release, non-perfection or invalidity of any direct or indirect
security (including the Collateral) for any obligation of any other obligor
under any of the Credit Documents;

(iv) any change in the corporate existence, structure or ownership of any
obligor, or any proceeding under any Debtor Relief Law affecting any other
obligor or its assets or any resulting release or discharge of any obligation of
any other obligor contained in any of the Credit Documents;

(v) the existence of any claim, setoff or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, any
Fronting Bank, any Lender or any other corporation or person, whether in
connection with any of the Credit Documents or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Credit Documents, or any provision of applicable
law or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Credit
Documents;

(vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation or the Lenders’ rights with respect
thereto; or

(viii) any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, any
Credit Party, Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following: (1) the payment in full in cash of the
Guaranteed Obligations (other than contingent and indemnification obligations
not then due and payable), (2) the termination of the Commitments under the
Credit Agreement, and (3) the termination or expiration of all Letters of Credit
(unless the outstanding Letters of Credit have been Cash Collateralized in
accordance with Section 3.9(a) of the Credit Agreement, without giving effect to
subpart (z) thereof, and the Administrative Agent shall be satisfied that all
periods during which such Cash Collateral (or any portion thereof) could be
avoided, voided or otherwise invalidated under all Debtor Relief Laws applicable
thereto have expired without the presentment or filing of any petition, the
entry or issuance of any show-cause order or any other initiation of any
proceeding or case, in each case under such Debtor Relief Laws) (the events in
clauses (1), (2) and (3) above, collectively, the “Termination Requirements”).

3. Waiver by Guarantor. Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any corporation or
person against any other obligor, any other corporation or person or any
Collateral. To the fullest extent permitted by applicable law, Guarantor shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Guaranty, any other Credit Document or any agreement or
instrument contemplated hereby or the transactions

 

3



--------------------------------------------------------------------------------

contemplated hereby or thereby. Guarantor warrants and agrees that each waiver
set forth in this Section 3 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.

4. Subrogation. Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against any Credit
Party, or any other guarantor that arise from the existence, payment,
performance or enforcement of Guarantor’s obligations under or in respect of
this Guaranty, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender against any Credit Party or any other guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from any
Credit Party or any other guarantor, directly or indirectly, in cash or other
property or by setoff or in any other manner, payment or security on account of
such claim, remedy or right, unless and until the Termination Requirements have
been satisfied. If any amount shall be paid to Guarantor in violation of the
immediately preceding sentence at any time prior to the satisfaction of the
Termination Requirements, such amount shall be received and held in trust for
the benefit of the Lenders, shall be segregated from other property and funds of
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to all amounts payable under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Credit Documents, or
to be held as collateral for any amounts payable under this Guaranty thereafter
arising. If (i) Guarantor shall make payment to any Lender of all or any amounts
payable under this Guaranty, and (ii) the Termination Requirements shall have
been satisfied, the Lenders will, at Guarantor’s request and expense, execute
and deliver to Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
Guarantor of an interest in the obligations resulting from such payment made by
Guarantor pursuant to this Guaranty.

5. Representations and Warranties. Guarantor hereby represents and warrants to
the Guaranteed Parties as follows:

5.1 Corporate Organization and Power. Guarantor (i) is duly organized, validly
existing and (to the extent applicable) in good standing under the laws of the
jurisdiction of its incorporation, (ii) has the full corporate power and
authority to execute, deliver and perform this Guaranty, and to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where the nature of its business or the ownership of its
properties requires it to be so qualified, except where the failure to be so
qualified, individually or in the aggregate, could not reasonably be expected to
have a material adverse effect on Guarantor and its subsidiaries taken as a
whole.

5.2 Authorization; Enforceability. Guarantor has taken all necessary corporate
action to execute, deliver and perform this Guaranty and has validly executed
and delivered this Guaranty. This Guaranty constitutes the legal, valid and
binding obligation of Guarantor, enforceable against it in accordance with its
terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally or by general equitable
principles regardless of whether enforceability is considered in a proceeding in
equity or at law.

 

4



--------------------------------------------------------------------------------

5.3 No Violation. The execution, delivery and performance by Guarantor of this
Guaranty, and compliance by it with the terms hereof, do not and will not
(i) violate any provision of its articles of incorporation or formation, its
bylaws or other applicable formation or organizational documents,
(ii) contravene any other Requirement of Law applicable to it, (iii) conflict
with, result in a breach of, or result in the creation of any Lien under, or
require any payment to be made under, or constitute (with notice, lapse of time
or both) a default under any material indenture, agreement or other instrument
to which it is a party, by which it or any of its properties are bound or to
which it is subject, other than, in the case of clauses (ii) and (iii), such
contraventions, conflicts, breaches, Liens, payments and defaults that would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on Guarantor and its subsidiaries taken as a whole.

5.4 Governmental and Third-Party Authorization. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other third-party Person is or will be required as a
condition to or otherwise in connection with the due execution, delivery and
performance by Guarantor of this Guaranty or the legality, validity or
enforceability hereof.

5.5 Financial Statements. Guarantor has delivered to the Guaranteed Parties
copies of (a) the three most recent quarterly unaudited consolidated financial
statements required to be delivered by Guarantor under Section 6.1(a)(i) of the
RenRe Holdings Credit Agreement as in effect on the date hereof and (b) the most
recent audited consolidated financial statements required to be delivered by
Guarantor under Section 6.1(a)(ii) of the RenRe Holdings Credit Agreement as in
effect on the date hereof (collectively, the “Financial Statements”). Such
Financial Statements present fairly, in all material respects, in conformity
with GAAP (except as disclosed therein and, in the case of interim financial
statements, for the absence of footnote disclosures) the consolidated financial
position and consolidated results of operations of Guarantor and its
subsidiaries at such dates for the periods then ended, subject, in the case of
quarterly financial statements, to normal year-end audit adjustments.

5.6 Covenant Compliance Certificates. Guarantor has delivered to the Guaranteed
Parties copies of the compliance certificates required under Section 6.1(f) of
the RenRe Holdings Credit Agreement as in effect on the date hereof,
demonstrating compliance with the financial covenants set forth in Section 6.2
with respect to the dates and periods covered by the Financial Statements.

6. Covenants. Until the termination of the Commitments, the termination,
expiration or Cash Collateralization (in accordance with Section 3.9(a) of the
Credit Agreement, without giving effect to subpart (z) thereof; provided, that,
so long as any Letter of Credit remains outstanding, Guarantor shall continue to
comply with Section 6.1) of all Letters of Credit and the payment in full in
cash of all Guaranteed Obligations (other than contingent and indemnification
obligations not then due and payable), Guarantor agrees that it will:

6.1 Financial Statement Reporting. Furnish to the Administrative Agent the

 

5



--------------------------------------------------------------------------------

information required to be delivered to the RenRe Lenders and at such times as
are required under Sections 6.1(a)(i) and 6.1(a)(ii) of the RenRe Holdings
Credit Agreement as in effect on the date hereof (and without regard to any
amendment, supplement, modification or termination thereof occurring after the
date of this Guaranty), with such Sections and all relevant defined terms being
deemed incorporated by reference into this Guaranty.

6.2 Financial Covenants. Comply with the financial covenants contained in
Sections 7.1 and 7.2(a) of the RenRe Holdings Credit Agreement as in effect on
the date hereof (and without regard to any amendment, supplement, modification
or termination thereof occurring after the date of this Guaranty), with such
Sections and all relevant defined terms being deemed incorporated by reference
into this Guaranty.

6.3 Compliance Certificates. Furnish to the Administrative Agent, concurrently
with the delivery to the Administrative Agent of the quarterly and annual
financial statements under Section 6.1, copies of the compliance certificates
required under Section 6.1(f) of the RenRe Holdings Credit Agreement as in
effect on the date hereof (and without regard to any amendment, supplement,
modification or termination thereof occurring after the date of this Guaranty),
demonstrating compliance with the financial covenants set forth in Section 6.2
with respect to the dates and periods covered by the applicable financial
statements.

7. Financial Condition of Credit Parties. Guarantor represents that it has
knowledge of the Credit Parties’ financial condition and affairs and that it has
adequate means to obtain from the Credit Parties on an ongoing basis information
relating thereto and to the Credit Parties’ ability to pay and perform the
Guaranteed Obligations. Guarantor agrees that the Guaranteed Parties shall have
no obligation to investigate the financial condition or affairs of the Credit
Parties for the benefit of Guarantor nor to advise Guarantor of any fact
respecting, or any change in, the financial condition or affairs of the Credit
Parties that might become known to any Guaranteed Party at any time, whether or
not such Guaranteed Party knows or believes or has reason to know or believe
that any such fact or change is unknown to Guarantor, or might (or does)
materially increase the risk of Guarantor as guarantor, or might (or would)
affect the willingness of Guarantor to continue as a guarantor of the Guaranteed
Obligations.

8. Payments; Application; Set-Off.

(a) Guarantor agrees that, upon the failure of any Credit Party to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against Guarantor, Guarantor will, subject to the provisions of
Section 1(b), forthwith pay or cause to be paid to the Administrative Agent, for
the benefit of the Guaranteed Parties, an amount equal to the amount of the
Guaranteed Obligations then due and owing as aforesaid.

(b) All payments made by Guarantor hereunder will be made in Dollars to the
Administrative Agent, without set-off, counterclaim or other defense and, in
accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes in the same manner and to the same extent required of the Credit
Parties under Section 2.16 of the Credit Agreement, Guarantor hereby agreeing to
comply with and be bound by the provisions of Section 2.16 of the Credit
Agreement in respect of all payments made by it hereunder.

 

6



--------------------------------------------------------------------------------

(c) All payments made hereunder shall be applied in accordance with the
provisions of Section 2.11(e) of the Credit Agreement.

(d) In the event that the proceeds of any such sale, disposition or realization
are insufficient to pay all amounts to which the Guaranteed Parties are legally
entitled, Guarantor shall be liable for the deficiency, together with interest
thereon at the highest rate specified in any applicable Credit Document for
interest on overdue principal or such other rate as shall be fixed by applicable
law, together with the costs of collection and all other fees, costs and
expenses payable hereunder.

(e) Upon and at any time after the occurrence and during the continuance of any
Event of Default, each Guaranteed Party and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Guaranteed Party or any such Affiliate to or for the credit or the account of
Guarantor against any and all of the obligations of Guarantor now or hereafter
existing under this Guaranty or any other Credit Document to such Guaranteed
Party, irrespective of whether or not such Guaranteed Party shall have made any
demand under this Guaranty or any other Credit Document and although such
obligations of Guarantor may be contingent or unmatured or are owed to a branch
or office of such Guaranteed Party different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Guaranteed
Party and their respective Affiliates under this subsection are in addition to
other rights and remedies (including other rights of setoff) that such
Guaranteed Parties or their respective Affiliates may have. Each Guaranteed
Party agrees to notify the Credit Parties and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

9. No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between Guarantor and the Guaranteed
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Guaranty or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon Guarantor in any case shall entitle Guarantor or any other guarantor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of any Guaranteed Party to exercise any right
or remedy or take any other or further action in any circumstances without
notice or demand.

 

7



--------------------------------------------------------------------------------

10. Enforcement. The Guaranteed Parties agree that, except as provided in
Section 8(e), this Guaranty may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to realize
upon any Collateral or other security given to secure the payment and
performance of Guarantor’s obligations hereunder. The obligations of Guarantor
hereunder are independent of the Guaranteed Obligations, and a separate action
or actions may be brought against Guarantor whether or not action is brought
against any Credit Party or any other guarantor and whether or not any Credit
Party or any other guarantor is joined in any such action. If acceleration of
the time for payment of any amount payable by any Credit Party under any of the
Credit Documents is stayed upon the insolvency, bankruptcy or reorganization of
such Credit Party, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement shall nonetheless be payable by Guarantor under
this Guaranty forthwith on demand by the Administrative Agent made at the
request of the Required Lenders. Guarantor agrees that to the extent all or part
of any payment of the Guaranteed Obligations made by any Person is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by or on behalf of any Guaranteed Party to a trustee, receiver or any
other party under any Insolvency Laws (the amount of any such payment, a
“Reclaimed Amount”), then, to the extent of such Reclaimed Amount, this Guaranty
shall continue in full force and effect or be revived and reinstated, as the
case may be, as to the Guaranteed Obligations intended to be satisfied as if
such payment had not been received; and Guarantor acknowledges that the term
“Guaranteed Obligations” includes all Reclaimed Amounts that may arise from time
to time.

11. Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by Guarantor from, any provision of
this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

12. Addition and Release of Other Guarantors. Guarantor agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
the addition or release of any guarantor, or by reason of the Administrative
Agent’s actions in effecting the same, in each case without the necessity of
giving notice to or obtaining the consent of any other guarantor.

13. Continuing Guaranty; Term; Successors and Assigns; Assignment; Survival.
This Guaranty is a continuing guaranty and covers all of the Guaranteed
Obligations as the same may arise and be outstanding at any time and from time
to time from and after the date hereof, and shall (i) remain in full force and
effect until satisfaction of all of the Termination Requirements (provided that
the provisions of Sections 1(a)(ii) and 4 shall survive any termination of this
Guaranty), (ii) be binding upon and enforceable against Guarantor and its
successors and assigns (provided, however, that Guarantor may not sell, assign
or transfer any of its rights, interests, duties or obligations hereunder
without the prior written consent of the Lenders) and (iii) inure to the benefit
of and be enforceable by each Guaranteed Party and its successors and assigns.
Without limiting the generality of clause (iii) above, any Guaranteed Party may,
in accordance with the provisions of the Credit Agreement, assign all or a
portion of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that

 

8



--------------------------------------------------------------------------------

becomes the holder of any such Guaranteed Obligations shall (except as may be
otherwise agreed between such Guaranteed Party and such Person) have and may
exercise all of the rights and benefits in respect thereof granted to such
Guaranteed Party under this Guaranty or otherwise. Guarantor hereby irrevocably
waives notice of and consents in advance to the assignment as provided above
from time to time by any Guaranteed Party of all or any portion of the
Guaranteed Obligations held by it and of the corresponding rights and interests
of such Guaranteed Party hereunder in connection therewith. All representations,
warranties, covenants and agreements herein shall survive the execution and
delivery of this Guaranty.

14. Governing Law; Consent to Jurisdiction; Service of Process.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAW RULES).

(b) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE
BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. GUARANTOR AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN THIS
SECTION. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) Guarantor hereby irrevocably consents to service of process in any action or
proceeding in the same manner required for delivery of notices under Section 15.
Nothing in this Section shall affect the right of any party to serve legal
process in any other manner permitted by law or affect the right of any
Guaranteed Party to bring any action or proceeding against Guarantor in the
courts of any other jurisdiction.

15. Notices. All notices and other communications provided for herein shall be
delivered in the manner set forth in Section 11.4 of the Credit Agreement:
(a) if to Guarantor, at its address for notices set forth below its signature to
this Guaranty, and (b) if to any Guaranteed

 

9



--------------------------------------------------------------------------------

Party, at its address for notices set forth in the Credit Agreement; in each
case, as such addresses may be changed from time to time pursuant to the Credit
Agreement, and with copies to such other Persons as may be specified under the
provisions of the Credit Agreement.

16. Severability. To the extent any provision of this Guaranty is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.

17. Construction. The headings of the various sections and subsections of this
Guaranty have been inserted for convenience only and shall not in any way affect
the meaning or construction of any of the provisions hereof. Unless the context
otherwise requires, words in the singular include the plural and words in the
plural include the singular.

18. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Guaranty shall
become effective, as to Guarantor, upon the execution and delivery by Guarantor
of a counterpart hereof.

19. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due from Guarantor hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main Charlotte,
North Carolina office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of Guarantor in respect of any
sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, Guarantor agrees, to the fullest extent that it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.14 of the Credit Agreement, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to Guarantor.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.

 

GUARANTOR: RENAISSANCERE HOLDINGS LTD. By:

/s/ Jeffrey D. Kelly

Name:

Jeffrey D. Kelly

Title:

Executive Vice President, Chief Operating Officer and Chief Financial Officer

Address:

Renaissance House

12 Crow Lane

Pembroke, HM 19

Bermuda

Attention: Todd R. Fonner

Fax: (441) 292-9453

Accepted and agreed to:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:

/s/ Karen Hanke

Name: Karen Hanke Title: Managing Director

RenaissanceRe Holdings Ltd. Guaranty